Per Curiam.
The complainant filed the bill in this cause to reform a deed and mortgage. Upon the hearing, the relief prayed was denied; but the decree granted an extension of time within which she might redeem from the sale of the premises upon foreclosure of said mortgage. A petition for leave to file a bill of review was filed, and the complainant has appealed from a denial of the same. In our opinion, the action of the learned circuit judge is justified by the record, and it is affirmed, with costs.